Citation Nr: 1510702	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left-side dental disorder.  

2.  Entitlement to service connection for a right-side dental disorder.

3.  Entitlement to service connection for a disorder manifested by jaw soreness, to include as secondary to a dental disorder.

4.  Entitlement to service connection for headaches, to include as secondary to a dental disorder.  

5.  Entitlement to service connection for a sinus disorder, to include as secondary to a dental disorder.  


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to June 1998 and from November 2004 to November 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence, and he waived initial RO consideration of such evidence.  That time period lapsed; additional evidence was received, including a private treatment records from Infinite Smiles and Ohio Ear, Nose, and Throat (ENT).  

The issue(s) of service connection for a sinus disorder, a headache disorder, and a disorder manifested by jaw soreness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current left-sided dental disability for which VA compensation benefits can be awarded.

2. The Veteran does not have a current right-sided dental disability for which VA compensation benefits can be awarded.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left-sided dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2014).

2.  The criteria for service connection for a right-sided dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2010.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's relevant service dental treatment records as well as VA and private dental records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  To the extent that there may be outstanding current dental treatment records that have not been associated with the claims folder, the Board finds that a remand to request these records, if such exist, before adjudicating the Veteran's claim on its merits is not required.  Any such records would only document the Veteran's current dental treatment.  The records would in no way be relevant to the core question of the Veteran had treatable carious teeth in service.  There would be no benefit in delaying the resolution of the Veteran's appeal in order to obtain additional records showing post-service dental treatment.  The Veteran does not argue the contrary.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded VA dental examination in April 2011 in connection with his claim for service connection.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate with regard to the issue on appeal, as the examination was predicated on a full reading of the service dental records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. 

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that service connection for a "right-side" dental disorder is warranted because he had "a cavity worked on" while he was stationed in Iraq that "got infected and I had to have a root canal."  The "root canal went into my sinuses, got infected, and sat for over a month" until he returned to the United States.  Upon his return, additional dental work was performed, the tooth was surgically extracted, and there was closure of a sinus perforation.  Service dental records show that tooth #3 was the affected tooth, and he also received dental work on tooth #14, a large amalgam restoration.  He reports his left-sided dental issues are a result of his right-sided dental problems.

An April 2011 VA dental examination noted a tooth with a carious lesion (tooth #3) developed a periapical lesion which required a root canal and later an extraction.  The area required a sinus lift followed by a dental implant, and the examiner noted "[t]o date patient has no complaints with the area."  The course since onset was noted to be stable, and there was no current treatment.  The examiner said it was a judgment call as to whether to replace the amalgam at tooth #14.

An undated record from N.P., DDS, noted that the Veteran required surgical removal of endosseus implant in December 2014.  Records from that removal suggest waiting 3 months before proceeding with implant replacement.

With respect to tooth #3, the Veteran has had an implant, and his dentist indicates that another implant will be placed in the future, which indicates that his missing tooth #3 is replaceable.  Replaceable missing teeth are not compensable disabilities.  38 C.F.R. § 3.381(b).  Likewise, with respect to tooth #14, the evidence shows it was a treatable carious tooth, and treatable carious teeth are not compensable disabilities.  Thus, service connection for tooth #3 and tooth #14 for purposes of compensation is not warranted.

The Board notes that even if the Veteran's missing tooth was not replaceable, service connection still would not be warranted.  Missing teeth are not considered a disability by VA unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Loss of the alveolar process as a result of periodontal disease is not considered disabling.  Id.  In this case there is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible.  Further, while there is some evidence that the Veteran currently has osteomyelitis, there is no medical or lay evidence that the loss of tooth #3 occurred as a result of injury or disease such as osteomyelitis.  In fact, in April 2011 examiner specifically noted that there was no anatomical loss or bony injury of the mandible or maxilla.  The Board notes that VA's Office of General Counsel has held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  See VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).

In short, the Veteran does not have a current dental disability for purposes of VA compensation, and there is no legal entitlement to service connection for a dental disorder.  As such, the claims must be denied.


ORDER

Entitlement to service connection for a left-side dental disorder for compensation purposes is denied.

Entitlement to service connection for a right-side dental disorder for compensation purposes is denied.


REMAND

While the relevant service dental treatment records are associated with the claims folder (provided by the Veteran), the Veteran's service medical treatment records have not yet been associated with the claims folder.  While the RO attempted to obtain these records from VA's Record Management Center and the National Personnel Records Center via the Personnel Information Exchange System (PIES), it does not appear that the Veteran's National Guard unit has been contacted.  Pursuant to the VA Adjudication Policy and Procedures Manual, M21-1MR, III.iii.2.B.13(d), service treatment records of a service member in the Army that is released from active duty, and joins a specific Reserve or National Guard component, are transferred to that component for maintenance and safekeeping. 

The Veteran's NGB Form 22 indicates that he was a member of the Michigan Army National Guard assigned to Company F of the 238th Aviation Intermediate Maintenance Battalion, Grand Ledge, Michigan, until January 2006.  As his service records may still remain in the custody of his National Guard component, further development to comply with the duty to assist is necessary.  

Private dental treatment records developed while the Veteran was in service in October 2005 show that he underwent closure of a sinus perforation in connection with the surgical extraction of tooth #15.  A November 2014 statement from Dr. S.D. noted that "since then, [the Veteran] has had episodes of cellulitis consistent with transfascial spread of a likely bacterial biofilm that has seeded his sinus cavities . . . following his root canal surgery.  He has suffered for many years of chronic sinusitis since then."  Dr. S.D. noted that he performed sinus surgery in November 2014 "and found evidence of chronic inflammatory sinusitis that was probably a result of the alteration and micobiome from the oral antral fistula [Dr. S.D. referred to the sinus perforation as an oral antral fistula]."  In a February 2015 VA Form 21-0960N-4, Dr. S.D. indicated that the Veteran has implant osteomyelitis-induced chronic sinusitis and opined that his implant osteomyelitis induced chronic sinusitis and there is a greater than 50% chance that they are related.  

While Dr. S.D. notes that the Veteran had chronic sinusitis for many years and related osteomyelitis, an April 2011 VA sinus examination noted no history of osteomyelitis and a history of sinusitis not based on X-ray findings.  The examiner noted a 2010 CT of the sinuses revealed a simple cyst in the right maxillary sinus with no evidence of infection and sinuses otherwise normal.  Accordingly, the Board finds that a medical opinion which addresses the discrepancies between the April 2011 examination report and the statements of Dr. S.D. is warranted.  

Finally, the record reflects that the Veteran receives ongoing private treatment for his sinus disorders.  Complete updated records of treatment he has received for the disorders at issue in this appeal are likely to contain pertinent information, and must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his sinusitis and headaches and jaw pain (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure complete copies of private records of such evaluations and/or treatment.  Outstanding VA records should be obtained by the AOJ, and the AOJ must secure records of all private evaluations and/or treatment from the provider(s) identified by the Veteran.  

2. The AOJ should contact the Michigan Army National Guard and request complete copies of the Veteran's service treatment records.  The search must include contacting his National Guard component (238th Aviation Intermediate Maintenance Battalion, Grand Ledge, Michigan) and any storage facilities where the records may have been retired.  If the records cannot be located, it should be so noted in the record, along with a description of the scope of the search, and the appellant should be so advised.  

3. After directives (1)-(2) are completed, the AOJ should return the entire record to the April 2011 VA ENT examiner (or to another appropriate VA examiner if the April 2011 VA ENT examiner is unavailable) for review and an addendum opinion regarding whether or not the Veteran's sinusitis and headaches and jaw pain are related to his service.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

(a) Please identify the etiology of the Veteran's headaches and jaw pain.  Are they at least as likely as not (i.e., a 50% or better probability) related to the Veteran's sinusitis, or are they result of some other etiology?  If the opinion provider finds that the Veteran has a headache disorder or a jaw disorder that is independent of his sinusitis/a result of some other etiology, please indicate whether such headache disorder and/or jaw disorder is at least as likely as not (i.e., a 50% or better probability) related to the Veteran's service.  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's sinusitis is related to his service, to include the October 2005 closure of a sinus perforation?  The opinion provider should consider and discuss as necessary the statements of Dr. S.D., including his November 2014 opinion that the Veteran developed chronic inflammatory sinusitis as a result of the alteration and micobiome from the oral antral fistula, and explaining the rationale for any agreement/disagreement.  

The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

If the April 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate provider to review the record and provide the opinion sought.  

4. After completing the above actions and any other development that may be indicated, the AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


